          Case 2:19-bk-12504-BB                    Doc 11 Filed 03/22/19 Entered 03/22/19 21:14:10                                      Desc
                                                    Main Document     Page 1 of 2

 Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 J.D. Cuzzolina, Esq., SBN 308818
 The Law Office of J.D. Cuzzolina, Esq.
 5753G E Santa Ana Canyon Rd,# 297
 Anaheim Hills, CA 92807
 Tel: (714) 610-9681
 jd@cuzzlaw.com




 0 Debtor(s) appearing without an attorney
 D
 X   Attorney for Debtor(s)

                                         UNITED STATES BANKRUPTCY COURT
                             CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

 In re:                                                                      CASE NO.: 2:19-bk-12504-BB
                                                                             CHAPTER: 7
 Edward J. Herzstock,
                                                                                      DECLARATION BY DEBTOR(S)
                                                                                 AS TO WHETHER INCOME WAS RECEIVED
                                                                                 FROM AN EMPLOYER WITHIN 60 DAYS OF
                                                                                          THE PETITION DATE
                                                                                             [11 U.S.C. § 521(a)(1 )(B)(iv)]

                                                                                                      [No hearing required]
                                                              Debtor(s).

Debtor(s) provides the following declaration(s) as to whether income was received from an employer within 60 days of the
Debtor(s) filing this bankruptcy case (Petition Date), as required by 11 U.S.C. § 521 (a)(1 )(B)(iv):

Declaration of Debtor 1

1.   � I am Debtor 1 in this case, and I declare under penalty of perjury that the following information is true and correct:

          During the 60-day period before the Petition Date ( Check only ONE box below):

          L    I was paid by an employer. Attached are copies of all statements of earnings, pay stubs, or other proof of
               employment income I received from my employer during this 60-day period. (If the Debtor's social security
               number or bank account is on a pay stub or other proof of income, the Debtor must cross out (redact) the
               number(s) before filing this declaration.)

          [K I was not paid by an employer because I was either self-employed only, or not employed.




Date:     03/22/2019          Edward J. Herzstock                                            ls/Edward J. Herzstock
                                      Printed name of Debtor 1                                          Signature of Debtor 1


          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                           Page 1                                       F 1002-1.EMP.INCOME.DEC
Case 2:19-bk-12504-BB   Doc 11 Filed 03/22/19 Entered 03/22/19 21:14:10   Desc
                         Main Document     Page 2 of 2
